Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 21-24, 26, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1) and Doylend (US 20170184450 A1).
Claim 1:
Regarding claim 1, Miura teaches a vacuum chamber (para 0003), a DC power supply (source), which inherently has a pole, a backing plate holding a target (para 0025; Fig. 1 – 15, 16) which is coupled to the current applying means (pole) (para 0044; Fig. 1 – 17), a wafer stage (pedestal) within the vacuum chamber, and an optical displacement sensor that emits light to the target in order to measure the erosion of the target (para 0040; Fig. 1 – 20, Fig. 7 – 35). The optical displacement sensor measures the erosion amount at a plurality of locations of the target, including the center and edge (para 0038, 0040, 0049), and thus is capable of scanning a surface of the target. Furthermore, when the wafer (substrate) is placed on the wafer stage, the sensor 
Miura teaches an optical displacement sensor positioned to scan the target but does not explicitly teach a camera; however, Kashyap teaches a time of flight camera (para 0001). Both references teach directing radiation/light toward an object of interest and detecting the reflected radiation/light to determine the distance traveled (Miura – para 0031, 0032; Kashyap – para 0001). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor of Miura with the time of flight camera of Kashyap because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(B).
Miura fails to explicitly teach the camera is a time of flight camera comprising a heater operative to vary a refractive index in a waveguide so as to scan a beam from the camera across the surface. However, Doylend (US 20170184450 A1) teaches a LIDAR (light detection and ranging) device, which may be associated with a camera or other 3D imaging device (para 0039) and detects reflected light from a target object to detect the depth or other structural features of the object (para 0038; Fig. 1 – 132, 134, 136, 142, 144). The LIDAR device includes waveguides that perform beam steering on the emitted light to scan the entire object of interest (Abstract, para 0003), wherein the beam direction may be steered by a thermo-optic phase array, or waveguides with resistive heaters to control the waveguide temperature and thus control the phase of optical signals and steer the beam (para 0031). Miura teaches using a linear moving means to scan a sensor from the edge of the target to the center of the target (para 0020, 0036). Similarly, Doylend teaches using a heater to scan a 3D imaging device across the surface of the object of interest (para 0031, 0034). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the 
Doylend also teaches that varying the refractive index of the waveguide allows for beam steering (para 0033, 0076). However, Doylend fails to explicitly teach that the heater is operative to vary a refractive index in a waveguide. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Doylend teaches all of the claimed structural limitations, which is necessarily capable of varying a refractive index of the waveguide.
Claims 2-3 and 6:
Regarding claim 2, Miura teaches a magnetron discharge in the sputtering system (para 0044).
Regarding claim 3, Miura teaches the sensor (camera) is provided on the wafer stage (pedestal) (para 0025) and inserted into a groove (mounted) in the upper surface of the wafer stage (para 0034; Fig. 1 – 20, 14a).
Regarding claim 6, Miura teaches the sensor (time of flight camera) can measure the amount of erosion in different regions of the target (para 0038, 0040, 0049) and therefore is capable of detecting changes (nodules) on the target surface.
Claim 21:
Regarding claim 21, Miura teaches a vacuum chamber (para 0003), a DC power supply (source) (para 0004) that produces a magnetron (glow) discharge that ionizes argon gas (para 0044), a target (Fig. 1 – 15), a wafer (substrate) (para 0025; Fig. 1 – 13), and an optical displacement sensor that emits light to the target in order to measure the erosion on the surface of the target (para 0040; Fig. 1 – 20, Fig. 7 – 35). The optical displacement sensor measures the erosion 
Miura fails to explicitly teach the camera is a time of flight camera comprising a heater operative to vary a refractive index in a waveguide so as to scan a beam from the camera across the surface. However, Doylend (US 20170184450 A1) teaches a LIDAR (light detection and ranging) device, which may be associated with a camera or other 3D imaging device (para 0039) and detects reflected light from a target object to detect the depth or other structural features of the object (para 0038; Fig. 1 – 132, 134, 136, 142, 144). The LIDAR device includes waveguides that perform beam steering on the emitted light to scan the entire object of interest (Abstract, para 0003), wherein the beam direction may be steered by a thermo-optic phase array, or waveguides with resistive heaters to control the waveguide temperature and thus control the phase of optical signals and steer the beam (para 0031). Miura teaches using a linear moving means to scan a sensor from the edge of the target to the center of the target (para 0020, 0036). Similarly, Doylend teaches using a heater to scan a 3D imaging device across the surface 
Doylend also teaches that varying the refractive index of the waveguide allows for beam steering (para 0033, 0076). However, Doylend fails to explicitly teach that the heater is operative to vary a refractive index in a waveguide. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Doylend teaches all of the claimed structural limitations, which is necessarily capable of varying a refractive index of the waveguide.
Claims 22-24 and 26:
Regarding claim 22, Miura teaches a magnetron discharge in the sputtering system (para 0044).
Regarding claim 23, Miura teaches a wafer stage (pedestal) wherein the wafer (substrate) is held by the pedestal (para 0025; Fig. 1 – 13, 14).
Regarding claim 24, Miura in view of Kashyap teaches the sensor (camera) is provided on the wafer stage (pedestal) (para 0025) and inserted into a groove (mounted) in the upper surface of the wafer stage (para 0034; Fig. 1 – 20, 14a).
Regarding claim 26, Miura teaches the sensor (time of flight camera) can measure the amount of erosion in different regions of the target (para 0038, 0040, 0049) and therefore is capable of detecting changes (nodules) on the target surface.
Claim 29:
Regarding claim 29, Miura teaches a vacuum chamber (para 0003), a DC power supply (source) (para 0004), a backing plate to hold a target (para 0025; Fig. 1 – 15, 16) which is coupled to the power source through the current applying means (para 0044; Fig. 1 – 17), a wafer stage (pedestal) to support a wafer (substrate) (para 0025; Fig. 1 – 13, 14), and an optical displacement sensor that emits light to the target in order to measure the erosion on the surface of the target (para 0040; Fig. 1 – 20, Fig. 7 – 35). The optical displacement sensor measures the erosion amount at a plurality of locations of the target, including the center and edge (para 0038, 0040, 0049), and thus is capable of scanning a surface of the target. Furthermore, the substrate shields (protects) the sensor from being sputtered (para 0048; Fig. 1 – 13, 20). Miura teaches an optical displacement sensor positioned to scan the target but does not explicitly teach a camera; however, Kashyap teaches a time of flight camera (para 0001). Both references teach directing radiation/light toward an object of interest and detecting the reflected radiation/light to determine the distance traveled (Miura – para 0031, 0032; Kashyap – para 0001). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor of Miura with the time of flight camera of Kashyap because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(B).
Miura fails to explicitly teach the camera is a time of flight camera comprising a heater operative to vary a refractive index in a waveguide so as to scan a beam from the camera across the surface. However, Doylend (US 20170184450 A1) teaches a LIDAR (light detection and ranging) device, which may be associated with a camera or other 3D imaging device (para 0039) and detects reflected light from a target object to detect the depth or other structural features of the object (para 0038; Fig. 1 – 132, 134, 136, 142, 144). The LIDAR device includes waveguides that perform beam steering on the emitted light to scan the entire object of interest (Abstract, 
Doylend also teaches that varying the refractive index of the waveguide allows for beam steering (para 0033, 0076). However, Doylend fails to explicitly teach that the heater is operative to vary a refractive index in a waveguide. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Doylend teaches all of the claimed structural limitations, which is necessarily capable of varying a refractive index of the waveguide.
Claim 30:
Regarding claim 30, Miura in view of Kashyap teaches the sensor (camera) is provided on the wafer stage (pedestal) (para 0025) and inserted into a groove (mounted) in the upper surface of the wafer stage (para 0034; Fig. 1 – 20, 14a).

Claims 4, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1), Doylend (US 20170184450 A1), and Van der Tempel (US 20170123067 A1).
Regarding claim 4, Miura fails to explicitly teach the camera includes an array of pixels configured to receive separate portions of the beam. However, Van der Tempel (US 20170123067 A1) teaches a time of flight camera system comprising a modulated light source and an imaging sensor with a matrix array of pixels for detecting different portions of reflected beams and forming an image (para 0029, 0030; Fig. 3 – 22, 23, 25, 26, 28). Because Van der Tempel teaches that such ToF cameras were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a ToF camera with a modulated light source and array of pixels in the apparatus of Miura in view of Kashyap and Doylend with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 33, Miura fails to explicitly teach the camera includes an array of pixels configured to receive separate portions of the beam. However, Van der Tempel (US 20170123067 A1) teaches a time of flight camera system comprising a modulated light source and an imaging sensor with a matrix array of pixels for detecting different portions of reflected beams and forming an image (para 0029, 0030; Fig. 3 – 22, 23, 25, 26, 28). Because Van der Tempel teaches that such ToF cameras were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a ToF camera with a modulated light source and array of pixels in the apparatus of Miura in view 
Regarding claim 35, Miura fails to explicitly teach the camera includes an array of pixels configured to receive separate portions of the beam. However, Van der Tempel (US 20170123067 A1) teaches a time of flight camera system comprising a modulated light source and an imaging sensor with a matrix array of pixels for detecting different portions of reflected beams and forming an image (para 0029, 0030; Fig. 3 – 22, 23, 25, 26, 28). Because Van der Tempel teaches that such ToF cameras were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a ToF camera with a modulated light source and array of pixels in the apparatus of Miura in view of Kashyap and Doylend with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claims 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1), Doylend (US 20170184450 A1), and Hariyama (NPL).
Regarding claim 7, Miura fails to teach that the sensor (time of flight camera) includes a vertical cavity surface-emitting laser (VCSEL). However, Hariyama teaches that a VCSEL is lower cost 
Regarding claim 27, Miura fails to teach that the sensor (time of flight camera) includes a vertical cavity surface-emitting laser (VCSEL). However, Hariyama teaches that a VCSEL is lower cost than alternative lasers for optical measurement of 3D objects and that the use of a VCSEL is capable of achieving a high accuracy when paired with a frequency-modulated-continuous-wave (FMCW) method (Introduction paragraph 2). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a VCSEL with a FMCW method, as described by Hariyama, for the distance measurements of Tsai in order to further reduce costs and increase accuracy, which are both desired by Tsai (para 0005 – “undesirably costly” and “undesirably inaccurate”).

Claims 8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1), Doylend (US 20170184450 A1), and Tsai (US 20060081459 A1).
Regarding claim 8, Miura fails to explicitly teach a plurality of cameras positioned to scan the surface of the target held to the backing plate. However, Tsai teaches a plurality of sensors (time of flight cameras) positioned to detect target erosion in regions known to be susceptible to erosion (para 0027; Fig. 2A – 32). Miura also teaches measuring the erosion at a plurality of 
Regarding claim 28, Miura fails to explicitly teach a plurality of cameras positioned to scan the surface of the target held to the backing plate. However, Tsai teaches a plurality of sensors (time of flight cameras) positioned to detect target erosion in regions known to be susceptible to erosion (para 0027; Fig. 2A – 32). Miura also teaches measuring the erosion at a plurality of locations of the target (para 0049). Because Tsai teaches that such plurality of sensors were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use multiple sensors in the groove of Miura (para 0034) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claims 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1), Doylend (US 20170184450 A1), Tsai (US 20060081459 A1), and Takahashi (US 20050139467 A1).

Regarding claim 34, Miura in view of Kashyap fails to explicitly teach a plurality of cameras, a plurality of substrates, and each of the plurality of cameras is directly beneath a respective one of the plurality of substrates. However, Tsai teaches a plurality of sensors (time of flight cameras) positioned to detect target erosion in regions known to be susceptible to erosion (para 0027; Fig. 2A – 32). Miura also teaches measuring the erosion at a plurality of locations of the target (para 0049). Because Tsai teaches that such plurality of sensors (cameras) were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use multiple sensors in the groove of Miura (para 0034) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Furthermore, Takahashi (US 20050139467 A1) teaches a rotatable substrate holder with a plurality of substrates atop the holder (para 0022; Fig. 1 – 5). Because Takahashi teaches that such an arrangement of a plurality of substrates was operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of substrates on the rotatable substrate holder of Miura (para 0021) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Additionally, because Miura teaches shielding sensors with substrates (para 0048), it would have 
Regarding claim 36, Miura in view of Kashyap fails to teach the pedestal is operative to support a second substrate within the vacuum chamber, a second camera is positioned to scan the target held to the backing plate, and the pedestal holds the second substrate in a position where the second substrate protects the second camera from sputter deposition. However, Tsai teaches a plurality of sensors (time of flight cameras) positioned to detect target erosion in regions known to be susceptible to erosion (para 0027; Fig. 2A – 32). Miura also teaches measuring the erosion at a plurality of locations of the target (para 0049). Because Tsai teaches that such plurality of sensors were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use multiple sensors (cameras), necessarily including a second sensor, in the groove of Miura (para 0034) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Furthermore, Takahashi (US 20050139467 A1) teaches a rotatable substrate holder with a plurality of substrates atop the holder (para 0022; Fig. 1 – 5). Because Takahashi teaches that such an arrangement of a plurality of substrates was operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of substrates, necessarily including a second substrate, on the rotatable substrate holder of Miura (para 0021) with a reasonable expectation of success. The rationale to support a conclusion that .
Response to Arguments
Applicant’s arguments, see pg. 7, filed 06/09/2021, with respect to the rejection(s) of claim(s) 1-4, 6-8, 21-24, 26-30, and 33-36 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doylend (US 20170184450 A1) and Van der Tempel (US 20170123067 A1). Miura and Kashyap fail to explicitly teach a heater operative to vary a refractive index in a waveguide so as to scan a beam from the camera across the surface. However, Doylend teaches a 3D imaging system in which a waveguide is heated to change the beam direction. Furthermore, though Miura, Kashyap, and Doylend fail to explicitly teach an array of pixels configured to receive portions of the beam, Van der Tempel teaches a ToF camera with a matrix array of pixels to receive different reflected beams.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794